SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 [First Quarter] o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NO.000–14273 INTEGRATED FREIGHT CORPORATION (Exact name of registrant as specified in its charter) Florida 84–0868815 State or other jurisdiction of incorporation or organization I.R.S. Employer Identification No. Suite 200, 6371 Business Boulevard Sarasota, Florida (Address of principal executive offices) (Zip code) Issuer’s telephone number: (941) 907-8372 Securities registered under Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act: Title of each class: Name of Exchange on which registered: Common Stock, $0.001 par value (None) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESþ NOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES oNOþ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESo NOþ The number of shares outstanding of each of the issuer’s classes of common stock at August 17,2011 was37,642,089shares of $0.001par value common stock. TABLE OF CONTENTS PAGE Part I - Financial Information Item 1. Financial Statements (Unaudited) 4 Consolidated Balance Sheets F-1 Consolidated Statements Of Operations F-2 Consolidated Statement of Changes in Stockholders’ Deficit F-3 Consolidated Statements Of Cash Flows F-4 Notes To The Financial Statements F-5 Item 2. Management’s Discussion And Analysis Of Financial Condition And Results Of Operations 6 Item 3. Quantitative And Qualitative Disclosures About Market Risk 13 Item 4. Controls And Procedures 13 Part II - Other Information Item 1. Legal Proceedings 14 Item 2. Unregistered Sales Of Equity Securities And Use Of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission Of Matters To A Vote Of Security Holders 15 Item 5. Other Information 15 Item 6. Exhibits 15 2 SUMMARIES OF REFERENCED DOCUMENTS This quarterly report on Form 10–Q may contain references to, summaries of and selected information from agreements and other documents. These agreements and documents are not incorporated by reference; but, they are filed as exhibits to this quarterly report or to other reports we have filed with the U.S. Securities and Exchange Commission. The summaries of and selected information from those agreements and other documents are not complete and are qualified in their entirely by the full text of the agreements and documents, which you may obtain from the Public Reference Section of or online from the Commission. WHERE YOU CAN FINDAGREEMENTS AND OTHER DOCUMENTS REFERRED TO IN THIS ANNUAL REPORT We file reports with the U.S. Securities and Exchange Commission pursuant to Section 13 of the Securities Exchange Act of 1934. You may read and copy any reports and other materials we have filed with the Commission at the Commission’s Public Reference Room at treet, N.E., Washington, D.C. 20549. You may obtain information on the operation of the Public Reference Room by calling the Commission at 1-800-SEC-0330. The Commission maintains an Internet site at which you may obtain all reports, proxy and information statements, and other information that we file with the Commission. The address of that web site is http://www.sec.gov. FORWARD-LOOKING STATEMENTS This quarterly report on Form 10–Q may include “forward–looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities and Exchange Act of 1934, as amended.We intend the forward–looking statements to be covered by the safe harbor provisions for forward–looking statements as described in those sections. This quarterly report contains forward-looking statements that involve risks and uncertainties. We use words such as “project”, “believe”, “anticipate”, “plan”, “expect”, “estimate”, “intend”, “should”, “would”, “could”, or “may”, or other such words, verbs in the future tense and words and phrases that convey similar meaning and uncertainty of future events or outcomes to identify these forward-looking statements. There are a number of important factors beyond our control that could cause actual results to differ materially from the results anticipated by these forward-looking statements.While we make these forward–looking statements based on various factors and derived using numerous assumptions, we have no assurance the factors and assumptions will prove to be materially accurate when the events they anticipate actually occur in the future. The forward-looking statements are based upon our beliefs and assumptions using information available at the time the statements are made.We caution you not to place undue reliance on our forward-looking statements as (i)these statements are neither a prediction nor a guaranty of future events or circumstances and (ii)the assumptions, beliefs, expectations and projections about future events may differ materially from actual results.We undertake no obligation to publicly update any forward-looking statement to reflect developments occurring after the date of this quarterly report. 3 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The financial statements of Cross Creek Trucking, Inc., which we acquired effective as of April 1, 2011 are consolidated in our financial statements included herein at and for the quarter ended June 30, 2011.We have encountered unexpected complications and delays in completing an audit Cross Creek Trucking, Inc.’s financial statements at and for the twelve months ended March 31, 2011 and 2010, including financial costs and stafftime to complete the audit.Accordingly, we do not have audited financial statements of Cross Creek Trucking, Inc. as the starting point for Cross Creek Trucking, Inc.’s financial statements at and for the third quarter ended June 30, 2011.Our consolidated financial statements included herein are subject to adjustment with respect to Cross Creek Trucking, Inc.’s financial statements for the concurrent period which may and are expected to result from completion of Cross Creek Trucking, Inc. 4 INDEX CONSOLIDATED FINANCIAL STATEMENTS OF INTEGRATED FREIGHT CORPORATION Page Consolidated Balance Sheets as of June 30, 2011 (Unaudited) andMarch 31, 2011 F-1 Consolidated Statements of Operations For the Three Months Ended June 30, 2011 and2010 (Unaudited) F-2 Consolidated Statements of Cash Flows for the Three Months Ended June 30, 2011 and2010 (Unaudited) F-3 Notes to Consolidated Financial Statements (Unaudited) F-4 5 INTEGRATED FREIGHT CORPORATION Consolidated Balance Sheets June 30, 2011 March 31, 2011 (Unaudited) Assets Current assets: Cash $ $ Accounts receivables, net of allowance for doubtful accounts of $50,000 Prepaid expenses and other assets Total current assets Property and equipment, net of accumulated depreciation Intangible assets, net of accumulated amortization Assets of discontinued operations Total assets $ $ Liabilities and Stockholders’ Deficit Current liabilities: Bank overdraft $ $ Accounts payable Accrued expenses and other liabilities Line of credit Notes payable - related parties Current portion of notes payable Total current liabilities Derivative liability Notes payable - related parties Notes payable, net of current portion and debt discount Liabilities of discontinued operations Total long-term liabilities Total liabilities Stockholders’ deficit: Common stock, $0.001 par value, 2,000,000,000 shares authorized, 37,642,089 and 31,574,883 shares issued and outstanding at June 30, 2011 and March 31, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Total Integrated Freight Corporation stockholders’ deficit ) ) Non controlling interest Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See Notes to Consolidated Financial Statements. F - 1 INTEGRATED FREIGHT CORPORATION Consolidated Statements of Operations (Unaudited) Three Months Ended June 30, Revenue $ $ Operating Expenses Rents and transportation Wages, salaries and benefits Fuel and fuel taxes Depreciation and amortization Insurance and claims Operating taxes and licenses General and administrative Total Operating Expenses Loss from continuing operations ) ) (Loss)/Gainfrom discontinued operations ) Other Income (Expense) Gain/(loss) on change of fair value of derivative liability ) - Interest ) ) Interest - related parties ) ) Other income (expense) Total Other Income (Expense) ) ) Net loss before noncontrolling interest ) ) Noncontrolling interest share of subsidiary net income (loss) Net loss $ ) $ ) Net loss per share - basic and diluted Loss from continuing operations $ ) $ ) Loss from discontinued operations ) Net loss per common share-basic and diluted $ ) $ ) Weighted average common shares outstanding - basic and diluted See Notes to Consolidated Financial Statements. F - 2 INTEGRATED FREIGHT CORPORATION Consolidated Statements of Cash Flows (Unaudited) Three Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Debt discount amortization - Common stock issued in payment of derivative - Warrants issued for interest - Loss on asset dispositions ) - Minority interest in earnings of subsidiary ) Stock issued for stock based compensation - Warrants issued for services performed - Stock issued for interest - Stock issued for services - Loss from discountinued operations - Increases/decreases in operating assets and liabilities - Accounts receivable ) ) Prepaid expenses and other assets ) Accounts payable - Derivative liability ) - Accrued and other liabilities Net cash (used) in/provided by operating activities ) Cash flows from investing activities: Purchase of property and equipment - ) Purchase of discontinued operations-Triple C - ) Net cash used in investing activities - ) Cash flows from financing activities: Repayments of notes payable ) ) Proceeds of long term debt - Net proceeds/(repayments) from line of credit Bank overdraft - Proceeds from exercise of warrants - Net cash (used) in/provided by financing activities Net change in cash Cash, beginning of period Cash, end of period $ $ See notes to consolidated financial statements. F - 3 INTEGRATED FREIGHT CORPORATION Consolidated Statement of Cash Flows – (Continued) Note 1. Nature of Operations and Summary of Significant Accounting Policies Nature of Business Integrated Freight Corporation (a Florida corporation) [formerly PlanGraphics, Inc. (a Colorado corporation)] and subsidiaries (the “Company”) is a short to medium-haul truckload carrier of general commodities headquartered in Sarasota, Florida. The Company provides dry van, hazardous materials, and temperature controlled truckload services.The Company is subject to regulation by the Department of Transportation and various state regulatory authorities. Pursuant to an agreement in connection with Integrated Freight Corporation’s (“Original IFC”) acquisition of control of the Company on May 1, 2009, the Company completed the sale of its historic operations to its former director and chief executive officer. This transaction closed on December 27, 2009. As part of the acquisition, the Company executed a 244.8598 for 1 reverse split in August, 2010, and all amounts have been presented on a post-split basis. Since the Company had, due to the sale of its historical operations, minimal assets and limited operations, the recapitalization has been accounted for as the sale of 404,961 shares of Original IFC common stock for the net liabilities of the Company. Therefore, the historical financial information prior to the date of the recapitalization is the financial information of IFC. Costs of the transaction have been charged to the period in which they are incurred. Following are the terms of the merger agreement: On December 24, 2009, Original IFC filed articles of merger in the State of Florida; and, on December 23, 2009, the Company filed articles of merger in the State of Colorado. Pursuant to these articles of merger, Original IFC merged into the Company and the Company is the legal surviving corporation. Original IFC acquired 1,639,957 shares of the Company’s common stock, or 80.2 percent of the Company’s issued and outstanding common stock, as of May 1, 2009, for the purpose of merging the Company into Original IFC, with Original IFC being the surviving corporation. Uncertainty as to when Original IFC could obtain an effective registration statement on Form S-4 (which it filed and has now withdrawn) to complete the merger caused delays in Original IFC obtaining debt and equity funding and completing negotiations for additional acquisitions. On November 11, 2009, Original IFC and the Company agreed to restructure the transaction to provide for the Company’s acquisition of more than ninety percent of Original IFC’s issued and outstanding common stock and its merger into the Company. Colorado corporation law permits the merger of a subsidiary company owned ninety percent or more by a parent company into the parent company without stockholder approval. In furtherance of this change to the plan to combine Original IFC and the Company, 20,228,246 shares of Original IFC’s outstanding common stock were transferred by its stockholders to Jackson L. Morris, trustee for The Integrated Freight Stock Exchange Trust, a Florida business trust (“Trust”). Original IFC also transferred the 1,639,957 shares of the Company’s common stock it owned to the Trust. The Company then exchanged 18,899,666 shares of its unissued common stock for the 20,228,246 shares of Original IFC held in the Trust. As a result of this transfer and exchange, the Trust held 20,539,623 of the Company’s shares. The number of shares of the Company’s common stock that it exchanged for the number of shares of Original IFC stock was not based on any financial or valuation considerations, but solely on the number of shares of the Company’s authorized but unissued shares in relation to the percentage of Original IFC’s outstanding common stock included in the exchange and the requirements of Colorado law that the Company own ninety percent or more of Original IFC in order to complete the merger without stockholder approval. F - 4 As part of the merger, the Company executed a 244.8598 for 1 reverse split effective August 17, 2010. All share amounts have been presented on a post-split basis. Accordingly, the Company accounted for the acquisition and merger as a recapitalization because Original IFC stockholders gained control of a majority of the Company’s common stock upon completing these transactions.Accordingly, Original IFC is deemed to be the acquirer for accounting purposes.The consolidated financial statements have been retroactively restated to give effect to these transactions for all periods presented, except the statement of stockholders’ deficit with regard to common shares outstanding. Certain items in the 2010 consolidated financial statements have been reclassified to conform to the presentation in the 2011 consolidated financial statements.Such reclassifications did not have a material impact on the presentation of the overall consolidated financial statements. Principles of Consolidation The consolidated financial statements include the financial statements of the Company, and its wholly owned subsidiaries, Morris Transportation, Inc. (“Morris”), Smith Systems Transportation, Inc. (“Smith”), Integrated Freight Services, Inc. (“IF Services”)incorporated in February, 2011; Cross Creek Trucking, Inc. (Cross Creek), acquired April 1, 2011,and Triple C Transport, Inc. (“Triple C”).- although Triple C is shown as a discontinued operation – See Notes 2, 10, 11 and 13. Smith holds a 60% ownership interest in SST Financial Group, LLC (“SSTFG”).All significant intercompany balances and transactions within the Company have been eliminated upon consolidation. Use of Estimates The consolidated financial statements contained in this report have been prepared in conformity with accounting principles generally accepted in the United States of America (“GAAP”). The preparation of these statements requires us to make estimates and assumptions that directly affect the amounts reported in such statements and accompanying notes. Management evaluates these estimates on an ongoing basis utilizing historical experience, consulting with experts and using other methods we consider reasonable in the particular circumstances. Nevertheless, the Company’s actual results may differ significantly from the estimates. Management believes that certain accounting policies and estimates are of more significance in the Company’s financial statement preparation process than others. Management believes the most critical accounting policies and estimates include the economic useful lives of our assets, provisions for uncollectible accounts receivable, and estimates of exposures under our insurance and claims plans. To the extent that actual, final outcomes are different than our estimates, or additional facts and circumstances cause us to revise our estimates, the Company’s earnings during that accounting period will be affected. Cash and Cash Equivalents The Company considers all highly liquid investments purchased with original maturities of three months or less to be cash equivalents. The Company had no cash equivalents at June 30, 2011 and March 31, 2011. Accounts Receivable Allowance The Company makes estimates of the collectability of accounts receivable. The Company specifically analyzes accounts receivable and historical bad debts, client credit-worthiness, current economic trends, and changes in our client payment terms and collection trends when evaluating the adequacy of our allowance for doubtfulaccounts. Any change in the assumptions used in analyzing a specific account receivable may result in additional allowance for doubtful accounts being recognized in the period in which the change occurs. Accordingly, the Company has a $50,000 allowance for uncollectible accounts and revenue adjustments as of June 30, 2011 and March 31, 2010. F - 5 Property and Equipment Property and equipment are stated at cost less accumulated depreciation. Depreciation of property and equipment is calculated on the straight-line method over the following estimated useful lives: Years Buildings / improvements 20 - 40 Furniture and fixtures 3 – 5 Shop and service equipment 2 – 5 Tractors and trailers 5 – 9 Leasehold improvements 1 – 5 The Company expenses repairs and maintenance as incurred.The Company periodically reviews the reasonableness of its estimates regarding useful lives and salvage values for revenue equipment and other long-lived assets based upon, among other things, the Company's experience with similar assets, conditions in the used revenue equipment market, and prevailing industry practice.Salvage values are typically 15% to 20% for tractors and trailer equipment and consider any agreements with tractor suppliers for residual or trade-in values for certain new equipment. The Company capitalizes tires placed in service on new revenue equipment as a part of the equipment cost. Replacement tires and costs for recapping tires are expensed at the time the tires are placed in service. Gains and losses on the sale or other disposition of equipment are recognized at the time of the disposition. Intangible Assets The Company accounts for business combinations in accordance with Accounting Standards Codification (“ASC”) 805, Business Combinations, which requires that the purchase method of accounting be used for all business combinations. ASC 805 requires intangible assets acquired in a business combination to be recognized and reported separately from goodwill. Goodwill represents the cost of the acquired businesses in excess of the fair value of identifiable tangible and intangible net assets purchased. The Company assigns all the assets and liabilities of the acquired business, including goodwill, to reporting units in accordance with ASC 350, Intangible – Goodwill and Other.Our business combinations did not result in any goodwill as of June 30, 2011 and March 31, 2011. The Company evaluates intangible assets for recoverability whenever events or changes in circumstances indicate that their carrying amounts may not be recoverable. Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to the future undiscounted net cash flows expected to be generated by the asset. If these assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying value of the assets exceeds the fair value of the assets. F - 6 Furthermore, ASC 350 requires purchased intangible assets other than goodwill to be amortized over their useful lives unless these lives are determined to be indefinite. Purchased intangible assets are carried at cost less accumulated amortization. See Notes 2, 10, and 11 for the treatment of intangibles related to Triple C. No other impairment of intangibles has been identified since the date of acquisition. Impairment of Long-lived Assets In accordance with ASC 360, Property, Plant and Equipment, long-lived assets and certain identifiable intangible assets held and used by the Company are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of assets to be held and used is evaluated by a comparison of the carrying amount of assets to estimated undiscounted net cash flows expected to be generated by the assets. If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amounts of the assets exceed the fair value of the assets. There has been no impairment as of June 30, 2011 and March 31, 2011. Revenue Recognition The Company recognizes revenues on the date the shipments are delivered to the customer.Revenue includes transportation revenue, fuel surcharges, loading and unloading activities, equipment detention, and other accessorial services.Revenue is recorded on a gross basis, without deducting third party purchased transportation costs, as the Company acts as a principal with substantial risks as primary obligor. Advertising Costs The Company charges advertising costs to expense as incurred.During the three months ended June 30, 2011 and 2010, advertising expense was approximately $1,139 and $15,225. Derivative Liability The Company issued warrants to purchase the Company’s common stock in connection with the issuance of common stock and convertible debt, which contain certain ratchet provisions that reduce the exercise price of the warrants or the conversion price in certain circumstances.Upon the Company’s adoption of the Derivative and Hedging Topic of the FASB Accounting Standards Codification (“ASC 815”) on January1, 2009, the Company determined that the warrants with provisions that reduce the exercise price of the warrants did not qualify for a scope exception under ASC 815 as they were determined not to be indexed to the Company’s stock as prescribed by ASC 815. Derivatives are required to be recorded on the balance sheet at fair value (see Note 6).These derivatives, including embedded derivatives in the Company’s structured borrowings, are separately valued and accounted for on the Company’s balance sheet.Fair values for exchange traded securities and derivatives are based on quoted market prices.Where market prices are not readily available, fair values are determined using market based pricing models incorporating readily observable market data and requiring judgment and estimates. In addition, additional disclosures is required about (a) how and why an entity uses derivative instruments, (b) how derivative instruments and related hedged items are accounted for and (c) how derivative instruments and related hedged items affect an entity’s financial position, financial performance, and cash flows. F - 7 Fair Value Measurements Fair value is defined as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date.The established fair value hierarchy requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value.The standard describes three levels of inputs that may be used to measure fair value: Level 1:Observable inputs such as quoted prices (unadjusted) in active markets for identical assets or liabilities. Level 2:Inputs other than quoted prices that are observable for the asset or liability, either directly or indirectly.These include quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities that are not active; and model-driven valuations whose inputs are observable or whose significant value drivers are observable.Valuations may be obtained from, or corroborated by, third-party pricing services. Level 3:Unobservable inputs to measure fair value of assets and liabilities for which there is little, if any market activity at the measurement date, using reasonable inputs and assumptions based upon the best information at the time, to the extent that inputs are available without undue cost and effort. Fair Value of Financial Instruments The Company’s financial instruments, including cash and cash equivalents, receivables, accounts payable and accrued liabilities and notes payable are carried at cost, which approximates their fair value, due to the relatively short maturity of these instruments. Common stock redemption is carried at cost, which approximates their fair value, because it is anticipated that it will be redeemed at this specific amount. The carrying value of the Company’s long-term debt approximates fair value based on borrowing rates currently available to the Company for loans with similar terms. Our derivative financial instruments, consisting of embedded conversion features in our convertible debt, which are required to be measured at fair value on a recurring basis under FASB ASC 815-15-25 or FASB ASC 815 as of June 30, 2011 and March 31, 2011, are all measured at fair value, using a Black-Scholes valuation model which approximates a binomial lattice valuation methodology utilizing Level 3 inputs. Level 3 inputs are unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities (see Note 6).Significant assumptions used in this model as of June 30, 2011 and March 31, 2011 included a remaining expected life of 1 year, an expected dividend yield of zero, estimated volatility of 172%, and risk-free rates of return of approximately 1-2%. For the risk-free rates of return, we use the published yields on zero-coupon Treasury Securities with maturities consistent with the remaining term of the feature and volatility is based on a trucking company with characteristics comparable to our own. The carrying amounts of cash, accounts receivable and accounts payable approximate fair value because of their short maturities. At June 30, 2011 and March 31, 2011, the Company had $2,476,343 and $895,153 outstanding under its revolving credit agreement, and $18,029,041 and $8,245,340, including $5,123,837 and $1,300,987 with related parties, outstanding under promissory notes with various lenders.The carrying amount of the revolving credit agreement approximates fair value as the rate of interest on the revolving credit facility approximate current market rates of interest for similar instruments with comparable maturities, and the interest rate is variable.The fair value of notes payable to various lenders is based on current rates at which the Company could borrow funds with similar remaining maturities. F - 8 Income Taxes The Company accounts for income taxes under the asset and liability method, which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the consolidated financial statements. Under this method, deferred tax assets and liabilities are determined based on the differences between the financial statements and tax basis of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse.The effect of a change in tax rates on deferred tax assets and liabilities is recognized in income in the period that includes the enactment date. The Company records net deferred tax assets to the extent it believes these assets will more likely than not be realized. In making such determination, the Company considers all available positive and negative evidence, including scheduled reversals of deferred tax liabilities, projected future taxable income, tax planning strategies and recent financial operations. The Company recognizes a tax benefit from an uncertain tax positionwhen it is more likely than not that the position will be sustained upon examination, including resolutions of any related appeals or litigation processes, based on the technical merits. Stock-based Compensation The Company has adopted the fair value recognition provisions of ASC 505, Equity and ASC 718, Compensation – Stock Compensation, using the modified prospective application method. Under ASC 505 and ASC 718, stock-based compensation expense is measured at the grant date based on the value of the option or restricted stock and is recognized as expense, less expected forfeitures, over the requisite service period. Concentrations of Credit Risk Financial instruments, which potentially subject the Company to concentrations of credit risk, include cash and trade receivables. For the three months ended June 30, 2011 and 2010, the Company’s top four customers, based on revenue, accounted for approximately 26% and 48%, of total revenue. The Company’s top four customers, based on revenue, accounted for approximately 22% and 37% of total trade accounts receivable at June 30, 2011 and March 31, 2011. Financial instruments with significant credit risk include cash. The Company deposits its cash with high quality financial institutions in amounts less than the federal insurance limit of $250,000 in order to limit credit risk. As of June 30, 2011 and March 31, 2011, the Company's bank deposits did not exceed insured limits. Claims Accruals Losses resulting from personal liability, physical damage, workers' compensation, and cargo loss and damage are covered by insurance subject to deductible, per occurrence. Losses resulting from uninsured claims are recognized when such losses are known and can be estimated. We estimate and accrue a liability for our share of ultimate settlements using all available information. We accrue for claims reported, as well as for claims incurred but not reported, based upon our past experience. Expenses depend on actual loss experience and changes in estimates of settlement amounts for open claims which have not been fully resolved. These accruals are based on our evaluation of the nature and severity of the claim and estimates of future claims development based on historical trends. Insurance and claims expense will vary based on the frequency and severity of claims and the premium expense.At June 30, 2011 and March 31, 2011, management estimated $-0- in claims accrual above insurance deductibles. F - 9 However, from time to time the various business units are subject to premium audits on workers compensation. When the results of these audits are available, the various business units record the additional premiums due when they are advised by the respective carriers. Such amounts are generally amortized over the following 12 months. Earnings per Share The Company calculates earnings per share in accordance with ASC, Earnings per Share. Basic income per share is computed by dividing the net income by the weighted-average number of common shares outstanding during the period. Diluted earnings per share is computed similar to basic income per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common stock equivalents had been issued and if the additional common shares were dilutive. At June 30, 2011 and March 31, 2011, there was no variance between the basic and diluted loss per share.The 14,394,890 and 12,403,890 warrants and 6,409,480 and 6,514,111 issuable upon conversion of debt to purchase common shares outstanding at June 30, 2011 and March 31, 2011, were not included in the weighted-average number of shares computation for diluted earnings per common share, as the warrants are anti-dilutive. Recent Accounting Pronouncements The Company has reviewed recent accounting pronouncements through August 2011 (Update 2011-05) and does not believe that any recently issued accounting pronouncements will have a material impact on its financial statements. Note 2.Discontinued Operations As previously reported, on May 14, 2010, the Company had acquired 100% of the common stock of Triple C Transport, Inc. (“Triple C”).As was our practice with previous acquisitions, the former owners continued to manage the day to day operations of Triple C and it was leasing approximately ninety-one power units and ninety-nine trailers from companies owned by the former owners for payments equal to the payment those companies make on its financing agreements for that equipment, which was approximately $300,000 a month.Triple C headquarters was leased from another company owned by the former owners for approximately $5,250 per month.The acquisition agreement provided that one of the former owners would serve on the Company’s Board of Directors and he would be employed as the general manager of Triple C for three years. During the latter part of October, 2010, the former owners of Triple C notified the Company in writing that entities controlled by them and receiving lease payments from Triple C were having difficulty servicing the debt of the related entities.Two of those entities White Farms Trucking, Inc. (“WFT”) and Craig Carrier Corporation, LLC (“CCC”) ultimately filed Chapter 11 bankruptcy in the United States Bankruptcy Court for the district of Nebraska, which were filed on December 21, 2010 and have been assigned case numbers 10-43797 and 10-43798. During November, 2010 both the former owners resigned as officers and directors of Triple C, but one of the former owners continued to serve on our (IFC) Board of Directors through April, 2011.Triple C installed new management to operate the business on a day to day basis and in an effort to insureTriple C’s continued operations with minimum disruption from potential bankruptcy related issues, moved substantially all of the Triple C ongoing operations away from the facility it leased from one of the related entities.The physical move occurred in Mid-January 2011.In order to preserve liquidity, Triple C had temporarily suspended lease payments for the equipment leased by Triple C from WFT/CCC.Under the terms of the May 14, 2010 “Stock Purchase Agreement” IFC executed a corporate guaranty for all lease and other payments arising from the leases between WFT/CCC and Triple C. F - 10 On May 2, 2011, we filed a complaint against Craig White and Vonnie White in the District Court for Douglas County, Nebraska and served notice on the defendants pursuant to the Stock Purchase Agreement under which we acquired Triple C Transport, Inc. from the defendants on or about May 14, 2010.In the complaint, we ask the court to rescind the Stock Purchase Agreement, alleging multiple, material breaches of representations and warranties which individually and in the aggregate constitute fraud upon us.We are also seeking damages in unspecified amounts.We intend to pursue this litigation aggressively.Because of actions taken by the defendants subsequent to closing of our acquisition, undisclosed liabilities of Triple C Transport, breaches of the defendants’ representations and warranties, and the bankruptcies of entities they control and which were Triple C Transport’s equipment lessors, we believe that rescission will not have a materially negative impact on our financial performance going forward; even though we will not enjoy the benefits of the acquisition which we expected at the time of the transaction but which do not seem now available in fiscal year 2012, in view of the fact that Triple C Transport has lost its licenses to operate based on actions by Mr. and Mrs. White and other entities they control both before and after the closing of the transaction. In August 2011, the Company estimated a loss in the amount of $1,893,269 to be realized upon completion of the rescission of this business unit, as well as an estimated operating loss of $420,756 to be incurred during the phase-out period.For the period May 14, 2010 through March 31, 2011 the Company incurred actual operating losses associated with this discontinued unit of $1,529,033. Summarized operating resultes for discontinued operations is as follows: Quarter May 14, 2010 May 14, 2010 Ending through June 30, through March 31, June 30, 2011 Revenue $ $ $ Operating Expenses Operating Income (Loss) Other Income (Expense) - Loss from operations ) ) Income tax benefit - - - Gain (loss) to be recognized from discontinued operations, net of tax $ ) $ $ ) The gain (loss) from discontinued operations above do not include any income tax effect as the Company was not in a taxable position due to its continued losses and a full valuation allowance Summary of assets and liabilities of discontinued operations is as follows: June 30, June 30, March 31, May 14, Accounts receivable $
